Citation Nr: 0026450	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  99-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for the post-operative 
residuals of a left knee meniscectomy, with degenerative 
joint disease, (a left knee disability), currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that increased the veteran's service connected 
left knee condition from a noncompensable level to a 10 
percent rating.  A notice of disagreement was received in 
April 1999.  A statement of the case was issued in April 
1999.  A substantive appeal was received from the veteran in 
May 1999. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. The veteran's left knee disability is currently manifested 
by mild degenerative joint disease, pain on use, and 
crepitation.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for the 
veteran's service connected left knee disability have not 
been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5010, 5260, 5261, 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that this claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

A review of the record reflects that service connection at a 
noncompensable level was established for residuals of a left 
knee medial meniscectomy in a RO decision dated January 1970.  
This decision was based on service medical records which 
indicated that the veteran injured his left knee in April 
1969 while playing basketball.  The report of a VA 
examination dated December 1969 found that the veteran 
reported an aching sensation in his left knee during damp 
weather, or when kneeling with weight on the knee.  His knee 
at that time did not lock or give way.  He had no trouble 
walking or going up and down stairs.  An X-ray of the left 
knee revealed no significant osseous or joint abnormality.  
The examiner found a well healed, non-fixed, non-tender, 
slightly elliptical 1.25 inch scar in the medial lower pole 
of the patella.  There was a slight numb feeling in the lower 
pole of the patella.  No dysfunction was noted.  Diagnosis 
was made at that time of postoperative residuals of a left 
knee medial meniscectomy.

In April of 1998, the veteran filed a claim for an increased 
rating for his service connected left knee.  In the currently 
appealed June 1998 decision, the veteran's left knee 
disability was reevaluated to 10 percent disabling, based on 
the report of a VA examination, discussed below.  The veteran 
was given a 10 percent rating under 38 C.F.R. § 4.71 (a), 
Diagnostic Codes 5257, 5010 (1999).

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected left knee 
disability is not adequate, given the current symptomatology 
of this disability.  The recent evidence of record includes 
the report of the VA examination dated May 1998, and 
statements from the veteran.

The report of the VA examination dated May 1998 indicates 
that the veteran reports that he has had a progressive 
increase in pain in the last fifteen years.  He also 
complained of slight numbness in the left patellar area, on 
the medial side.  The veteran also claimed subluxation and 
dislocations at times that replaced spontaneously.  The 
veteran also reported difficulty standing after being in a 
squatting position, and that his left knee was not able to 
straighten due to stiffness.  The veteran also reported a 
small lump on his left knee that had been there since 1969, 
that was painful, but that was not throbbing or enlarging.  

Upon examination, the examiner found that the veteran was 
able to walk without a limp, although he did complain of 
pain.  The veteran does not use a cane or crutches to walk.  
The left knee did not show any swelling.  There was no 
tenderness, or dystrophy or atrophy of the muscle.  The 
examiner found a mass-like lesion on the left knee, medially, 
about one inch by one inch, which was cystic-like, and 
nontender.  The examiner found that the veteran's knees had 
genu varus to a mild degree.  The veteran was able to flex 
his right and left knees to 140 degrees, with a lot of 
crepitation of the left knee on flexion as well as extension.  
The veteran complained of a lot of pain at 140 degrees, and 
slight pain on external rotation of the knee to the left.  A 
McMurray test was negative.  There was no ankylosis.  The 
examiner found no ballottement in either knee.  Radiology 
results showed a 9mm by 4mm density within the soft tissues 
of the posterior medial portion of the knee joint which had 
the appearance of a loose body, and most likely represented a 
synovial osteochondroma.  Based on radiology reports and 
physical examination, the examiner provided diagnoses of mild 
degenerative joint disease of the left knee, status post 
medial meniscus removal 1969, and cystic mass on the left 
knee.

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veteran's left knee 
disability is not adequate.  In this regard, it is pointed 
out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities. The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (1999). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

In this regard, the Board notes that, currently, the 
veteran's service connected left knee disability is evaluated 
at 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5257 (1999).  The criteria for rating under 
Diagnostic Code 5010, arthritis due to trauma, can be found 
under Diagnostic Code 5003, degenerative arthritis.  That 
section indicates that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion.  The Board points out that, for the purpose of rating 
disabilities from arthritis, the knee is considered to be a 
major joint.  38 C.F.R. § 4.45 (1999).  A 20 percent rating 
would be warranted for X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating 
under Diagnostic Code 5257 contemplates slight disability of 
the knee (recurrent subluxation or lateral instability of the 
knee).  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability of the knee.

Limitation of motion for knees is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (1999).  In order to be 
eligible for a 10 percent disability rating under Diagnostic 
Code 5260 or Diagnostic Code 5261, the veteran's left knee 
flexion would have to be limited to 45 degrees or extension 
limited to 10 degrees, respectively; a 20 percent rating 
under these codes is provided when knee flexion is limited to 
30 degrees or extension is limited to 15 degrees.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the left knee.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Board would also point out that that, in a precedent 
opinion, the General Counsel of VA held that a veteran who 
has arthritis and instability in his knees may receive 
separate ratings under Codes 5003 and 5257.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997). Moreover, the VA 
General Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca and 38 C.F.R. §§ 4.45 and 4.59) 
where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).

Taking into account all the evidence, the Board finds that 
the veteran's left knee is properly rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(1999).  Specifically, while the recent range of motion study 
conducted, noted above, would result in noncompensable 
evaluations under the limitation of motion codes (i.e. 
Diagnostic Codes 5260 and 5261), motion of the left knee 
disability was painful at 140 degrees, degenerative joint 
disease of the left knee has been demonstrated by X-ray 
evidence, and the knee is a major joint.  Such findings 
warrant a 10 percent disability evaluation under Diagnostic 
Code 5010 (see Diagnostic Code 5003).

As noted previously, a 20 percent rating would only be 
warranted under 5010 for X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Because the only 
joint in issue is the veteran's left knee, the veteran is 
properly rated as 10 percent disabling under Diagnostic Code 
5010.

Although the report of the veteran's recent VA examination 
dated May 1998 noted a mild degree of genu varus, there is no 
indication that the knee is unstable, and as such, a separate 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999) is not for consideration.  See VAOPGCPREC 23-97 (July 
1, 1997).

Finally, it is noted that, in the report of the veteran's VA 
examination, the veteran was found to have range of motion of 
the left knee to 140 degrees, though with pain.  Although the 
veteran reported pain of the left knee upon flexion to 140 
degrees, any limitation of motion that the veteran has due to 
this pain does not rise to higher than a 10 percent level 
under Diagnostic Code 5260. 


ORDER

Entitlement to an increased rating for the post-operative 
residuals of a left knee meniscectomy, with degenerative 
joint disease, (a left knee disability), currently rated as 
10 percent disabling, is denied.




		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

 

